DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 20, 2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on Sept. 25, 2017 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,828,192 was approved. The terminal disclaimer has been recorded.

Supplemental Amendment Entered
Applicant filed a supplemental amendment on Apr. 28, 2021, which is granted entry.

Status of Claims
Claims 1-2, 6-7, 9, 16, 18, 22-27, 29, and 32 are pending in the application.
Claims 9, 18, and 22-27 are not accorded priority to the priority documents of U.S. Provisional Applications Serial Nos. 60/425,820 (filed 11/13/2002), 60/490,615 (filed 07/28/2003), or 60/518,782 (filed 11/10/2003). This is because there is no mention of “post-treating the distilled liquid product using at least one post-treatment method” or of “post-treating the distilled liquid product” or of “post-treating the distilled liquid product further comprising adding a second additive into the distilled liquid product.”
Claims 9, 18, and 22-27 are accorded priority to U.S. Application Serial No. 10/713,591 (filed 11/13/2003, now U.S. Patent No. 7,465,375). This is because the instant application is a continuation of 

Hooghiemstra et al. (NL-1019661-C2) Made of Record a Second Time, With a Better Translation
Hooghiemstra et al.’s Google Machine Translation is referenced below.

Response to Arguments
There appear to be no arguments (see Applicant’s Remarks dated Apr. 28, 2021).

Response to Amendment
Drawings
Claims 10-12, 17, 21, and 30-31 were cancelled.  Claims 1-2, 6-7, 16, 18, 22-27, and 29 were amended.  The previous objections to the Drawings, for failing to show every feature of the invention specified in the claims, are withdrawn.  New objections to the Drawings appear below.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A).	Claim 6 recites “exposing the intake liquid to UV light.”  No UV light is shown in the Drawings or disclosed in the Specification.
B).	Claim 25 recites “exposing the distilled liquid product to UV light.”  No UV light is shown in the Drawings or disclosed in the Specification.
C).	Claim 29 recites “directing the second portion of the preheated pre-treated liquid from the head chamber past a sensor measuring total dissolved solids; and when the total dissolved solids is above a prescribed level, adjusting a feed rate of the intake liquid.”  These limitations are not shown in the Drawings or disclosed in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.



Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
Claims 10-12, 17, 21, and 30-31 were cancelled.  Claims 1-2, 6-7, 16, 18, 22-27, and 29 were amended.  The previous objections to the Specification, failing to provide proper antecedent basis for the claimed subject matter, are withdrawn.  New objections to the Specification appear below.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
A).	Claim 6 recites “exposing the intake liquid to UV light.”  No UV light is shown in the Drawings or disclosed in the Specification.
B).	Claim 25 recites “exposing the distilled liquid product to UV light.”  No UV light is shown in the Drawings or disclosed in the Specification.
C).	Claim 29 recites “directing the second portion of the preheated pre-treated liquid from the head chamber past a sensor measuring total dissolved solids; and when the total dissolved solids is above a prescribed level, adjusting a feed rate of the intake liquid.”  These limitations are not shown in the Drawings or disclosed in the Specification.

Claim Objections
Claims 1-2, 6-7, 9, 16, 18, 22-27, 29, and 32 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1, line 3, and each dependent claim, recites, “A method . . . comprising . . . an a solid additive.” Claim 1 should recite “[[an]] a solid additive.”
B).	Each dependent Claims 2, 6-7, 9, 18, 22-27, and 32, recites, “A method of distilling a liquid according to claim . . . ,” and each should recite, “The method for distilling a liquid according to claim . . . ,” in order to match the preamble of Claim 1, upon which each dependent claim ultimately depends.
C).	Claim 16, and each dependent claim, recites, “A method . . . comprising . . . the condenser” without the necessary antecedent basis.  Claim 16 should recite, “A method . . . comprising . . . [a] [[the]] condenser.”
D).	Claim 26, and each dependent claim, recites “measuring a physical property of the distilled liquid product and triggering a signal mechanism for the second additive based on the physical measurement.”  Claim 26 should recite “measuring a physical property of the distilled liquid product and triggering a signal mechanism for the second additive based on the measuring.”
E).	Claim 27 recites “measuring a concentration of a component in the liquid,” and should recite “measuring a concentration of a component in the distilled liquid product,” in order to be consistent with the rest of the claim.
F).	Dependent Claim 29 recites, “A method of distilling a liquid according to Claim 16,” and should recite, “The method for distilling a liquid according to Claim 16,” in order to match the preamble of Claim 16.
G).	Claim 32 recites “a heat exchanger” and should recite “the heat exchanger,” in order to be consistent with Claim 1 upon which Claim 32 depends.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
Claims 10-12, 17, 21, and 30-31 were cancelled.  Claims 1-2, 6-7, 16, 18, 22-27, and 29 were amended.  The previous rejections under § 112(b) for indefiniteness are withdrawn from Claims 1-2, 6-7, 9, 16, 18, 22-27, and 29.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 29 recites:
directing the second portion of the preheated pre-treated liquid from the head chamber past a sensor measuring total dissolved solids; and when the total dissolved solids is above a prescribed level, adjusting a feed rate of the intake liquid.

There is no support for these limitations in either the Drawings or the Specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 16 is rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(b) as being anticipated by Aqua-Chem (GB-935178-A, Aug. 28, 1963, 9 pages).
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 16 – Aqua-Chem discloses a method (see Page 1, lines 11-21) for distilling (“removing impurities from water by a distillation process”) a liquid (“water”) with a system (Figure 1) using a liquid purification system (“apparatus . . . to remove impurities from water by a distillation process”), as disclosed in Figure 1 and at Page 1, lines 11-21, the method comprising:
receiving an intake liquid (intake liquid is “feed stream of sea water,” Page 2, lines 109-125) at a flow rate, since the “feed stream enters the system . . . from any conventional . . . pumping station,” as disclosed in Figure 1 and at Page 2, lines 109-125;
pre-treating the intake liquid (intake liquid is “feed stream of sea water,” Page 2, lines 109-125) with an additive (additive is “a solid which forms a scale removing or treating material, such as an acid, when placed in contact with water,” see Page 2, lines 66-68) to form a pre-treated liquid (pretreated liquid is formed when “dissolving the de-scaling material in some of the feed liquid (i.e. the disclosed intake liquid) and allowing the ;
preheating the intake liquid (intake liquid is “feed stream of sea water,” Page 2, lines 109-125) in a heat exchanger (heat exchanger includes preheater 12 and vent condenser 16) with at least a blowdown liquid (blowdown liquid from the head chamber, i.e. steam dome 26, blowdown liquid flows through line 46, tee 48, and conduit 50, as disclosed at Page 3, line 56-82) from a head chamber (steam chamber 26) to form a preheated pre-treated liquid (preheated pre-treated liquid enters evaporator 20 via conduit 22, as disclosed at Page 3, lines 11-16), as disclosed in Figure 1;
vaporizing a first portion of the preheated pre-treated liquid (preheated pre-treated liquid enters evaporator 20 via conduit 22, as disclosed at Page 3, lines 11-16, first portion is the vapor portion exiting steam dome 26, i.e. the disclosed head chamber, the first portion is the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36) in an evaporator (evaporator 20 at and below upper header 33) to form a vapor (vapor is the first portion, i.e. the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36) in the head chamber (steam chamber 26), as disclosed in Figure 1 and at Page 3, lines 17-37, and Page 5, lines 98-103;
directing (via “conduit 38, which comprises a suction line to the vapour compressor 40,” see Figure 1 and Page 3, lines 31-37) a second portion of the preheated pre-treated liquid (preheated pre-treated liquid enters evaporator 20 via conduit 22, as disclosed at Page 3, lines 11-16, second portion is the “entrained droplets” portion exiting steam dome 26, i.e. the disclosed head chamber, the second portion is the “entrained droplets” portion in conduit 38, as disclosed at Page 3, lines 31-36) to form the blowdown liquid (blowdown liquid is the second portion, i.e. the “entrained droplets” portion in conduit 38, as disclosed at Page 3, lines 31-36, the blowdown liquid second portion increases, in the head chamber (steam chamber 26), as disclosed in Figure 1 and at Page 3, lines 17-37, and Page 5, lines 98-103;
compressing (via vapour compressor 40) the vapor (vapor is the first portion, i.e. the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36) to form compressed vapor in vapor compressor discharge line 42, as disclosed in Figure 1 and at Page 3, lines 31-41;
condensing (via steam chest 30 and vent condenser 16) the compressed vapor in vapor compressor discharge line 42 in the condenser (steam chest 30 and vent condenser 16) to form a distilled liquid product, with “distillate level 44” in the bottom of steam chest 30, as disclosed in Figure 1 and at Page 3, lines 31-55, the distilled liquid product exiting the evaporator 20 through line 46, the distilled liquid product exiting the Figure 1 system through line 56, as disclosed in Figure 1 and at Page 3, lines 56-82;
maintaining a liquid level in the steam separator 36 in the head chamber (steam chamber 26) above the evaporator (evaporator 20 at and below upper header 33), as disclosed in Figure 1 and at Page 3, lines 31-36, where the liquid level is maintained within the steam separator 36 by the vapour compressor 40, via “suction line 42 to the vapour compressor 40,” and the “vapour compressor 40 raises the pressure and the temperature level of the vapour drawn into it” out of the steam separator 36, where the liquid level is maintained in the head chamber above the evaporator; and
diverting (via vapour compressor 40) the blowdown liquid (blowdown liquid is the second portion, i.e. the “entrained droplets” portion in conduit 38, as disclosed at Page 3, lines 31-36, the blowdown liquid second portion increases, relative to the vapor first portion decreasing, as the fluid flows through vapour compressor 40, vapour compressor discharge line 42, steam chest 30, line 46, and the heat exchanger including vent condenser 16 and preheater 12, as disclosed in Figure 1 and at Page 3, lines 31-82) from the head chamber (steam chamber 26) for maintaining the liquid level  in the steam separator 36 in the head chamber, as disclosed in Figure 1 and at Page 3, lines 31-36, where the liquid level is maintained within the steam separator 36 by the vapour compressor 40, via “suction line 42 to the vapour compressor 40,” and the “vapour compressor 40 raises the pressure and the temperature level of the vapour drawn into it” out of the steam separator 36, where the liquid level is maintained in the head chamber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 
Claims 1-2, 6, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aqua-Chem, in view of Mitchell et al. (US-6010639-A, Jan. 4, 2000).  Aqua-Chem, in view of Mitchell et al., are hereinafter known as the Combination.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 1-2, 6, and 32 – Aqua-Chem discloses a method (see Page 1, lines 11-21) for distilling (“removing impurities from water by a distillation process”) a liquid (“water”) with a system (Figure 1) using a pressurized vapor cycle (“vapor compression apparatus”), as disclosed in Figure 1 and at Page 1, lines 11-21, the method comprising:
pre-treating an intake liquid (intake liquid is “feed stream of sea water,” Page 2, lines 109-125) comprising flowing the intake liquid past an a solid additive (solid additive is “a solid which forms a scale removing or treating material, such as an acid, when placed in contact with water,” see Page 2, lines 66-68) to form a pre-treated liquid (pretreated liquid is formed when “dissolving the de-scaling material in some of the feed liquid (i.e. the disclosed intake liquid) and allowing the concentrated solution to diffuse in the liquid feed stream” to form the disclosed pre-treated liquid, see Page 2, lines 34-38), where pre-treated liquid is formed via “dissolving the de-scaling material in some of the feed liquid (i.e. the disclosed intake liquid) and allowing the concentrated solution to diffuse in the liquid feed stream” to form the disclosed pre-treated liquid, see Page 2, lines 34-38;
 preheating the pre-treated liquid (pretreated liquid is formed when “dissolving the de-scaling material in some of the feed liquid (i.e. the disclosed intake liquid) and allowing the concentrated solution to diffuse in the liquid feed stream” to form the disclosed pre-treated liquid, see Page 2, lines 34-38) in a heat exchanger (heat exchanger includes preheater 12 and vent condenser 16) with heat from at least a blowdown liquid (blowdown liquid from the head chamber, i.e. steam dome 26, blowdown liquid flows through line 46, tee 48, and conduit 50, as disclosed at Page 3, line 56-82) from a head chamber (steam chamber 26) to form a preheated pre-treated liquid (preheated pre-;
vaporizing (“auxiliary steam is directed through coils 114 in the reservoir to thereby promote feed vaporization,” see Figure 1 and Page 5, lines 98-103) a first portion of the preheated pre-treated liquid (preheated pre-treated liquid enters evaporator 20 via conduit 22, as disclosed at Page 3, lines 11-16, first portion is the vapor portion exiting steam dome 26, i.e. the disclosed head chamber, the first portion is the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36) in an evaporator (evaporator 20 at and below upper header 33) to form a vapor (vapor is the first portion, i.e. the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36) and the blowdown liquid (blowdown liquid is the second portion, i.e. the “entrained droplets” portion in conduit 38, as disclosed at Page 3, lines 31-36, the blowdown liquid second portion increases, relative to the vapor first portion decreasing, as the fluid flows through vapour compressor 40, vapour compressor discharge line 42, steam chest 30, line 46, and the heat exchanger including vent condenser 16 and preheater 12, as disclosed in Figure 1 and at Page 3, lines 31-82) in the head chamber (steam chamber 26), as disclosed in Figure 1 and at Page 3, lines 17-37, and Page 5, lines 98-103;
compressing (via vapour compressor 40) the vapor (vapor is the first portion, i.e. the “vapour” portion in conduit 38, as disclosed at Page 3, lines 31-36) to form compressed vapor in vapor compressor discharge line 42, as disclosed in Figure 1 and at Page 3, lines 31-41, and
condensing (via steam chest 30 and vent condenser 16) the compressed vapor in vapor compressor discharge line 42, into a distilled liquid product, with “distillate level 44” in the bottom of steam chest 30, as disclosed in Figure 1 and at Page 3, lines 31-55, the distilled liquid product exiting the evaporator 20 through line 46, the distilled liquid product exiting the Figure 1 system through line 56, as disclosed in Figure 1 and at Page 3, lines 56-82.
Aqua-Chem discloses the claimed invention except for:
flowing the intake liquid past an a solid additive,
Claim 2 – wherein the solid additive is embedded in a time release matrix.

However, Aqua-Chem discloses:
flowing the intake liquid past an a solid additive (see Rejection for Claim 1 above),
Like Aqua-Chem, Mitchell et al. discloses a large water treatment system (“cooling tower”) with a scaling issue, i.e. “the need to prevent scale deposition,” (see Mitchell et al. 1:31-37), and flowing liquid past solid “anti-scalant agents” (see Mitchell et al. 2:37-41) into the water treatment system, when the “anti-scaling agents” are formed into “coated tablets” and placed in a “filter device,” where the filter device is “a bypass filter, with about 3% coolant flow (analogous to the disclosed intake flow) going to the filter at any given time” (see Mitchell et al. 6:50-67).  (See Aqua-Chem Page 1, lines 11-21, for “maintaining heat exchangers free from heavy scale” in a “vapour compression apparatus . . . used to remove impurities from water by a distillation process”; and Page 2, lines 34-38, for flowing liquid past solid anti-scalant agents by “dissolving the de-scaling material in some of the feed liquid and allowing the concentrated solution to diffuse into the feed stream”)
Mitchell et al. further teaches that the “coated tablets” include “SCA additives,” i.e. Supplemental Coolant Additive additives such as “anti-scalant agents” (see Mitchell et al. 2:37-41) which are encapsulated in “polymeric coating material” in order to provide “controlled-release” of the “SCA active components” (see Mitchell et al. 6:43-67), and thus, “maintain an effective level of water treatment chemicals in the water treatment system” “over an extended period of time” (see Mitchell et al. 2:57-60 and 3:26-29).
One of ordinary skill in the art at the time the invention was made, would have been motivated in the Aqua-Chem method, to provide the Aqua-Chem solid additive:
Claim 2 – wherein the solid additive is embedded in a time release matrix,
as taught by Mitchell et al. since:
1).	Like Aqua-Chem, Mitchell et al. discloses a large water treatment system (“cooling tower”) with a scaling issue, i.e. “the need to prevent scale deposition,” (see Mitchell et al. 1:31-37), and flowing liquid past solid “anti-scalant agents” (see Mitchell et al. 2:37-41) into the water treatment system, when the “anti-scaling agents” are formed into “coated tablets” and placed in a “filter device,” where the filter device is “a bypass filter, with about 
2).	Mitchell et al. states that when the solid additive, like the anti-scalant agent that Aqua-Chem is interested in, is embedded in a time release matrix, such a solid additive can “provide a controlled release additive for water treatment systems in order to maintain an effective level of water treatment chemicals in the water treatment system” (see Mitchell et al. 2:57-60) “over an extended period of time” (see Mitchell et al. 3:26-29).
Additional Disclosures Include:
Claim 2 – The Combination discloses a method of distilling a liquid according to Claim 1, wherein the solid additive is embedded in a time release matrix.  (See Rejection for Claim 1)
Claim 6 – The Combination discloses a method of distilling a liquid according to Claim 1, wherein the pre-treating further comprises exposing the intake liquid to UV light of sunlight since the intake liquid is sourced from sea water, i.e. the first liquid is a “feed stream of sea water” (see Aqua-Chem Page 2, lines 109-125).
Claim 32 – The Combination discloses a method of distilling a liquid according to Claim 1, wherein preheating the intake liquid (intake liquid is “feed stream of sea water,” Page 2, lines 109-125) in a heat exchanger (heat exchanger includes preheater 12 and vent condenser 16) additionally with heat from the distilled liquid product (“distillate which is the ultimate product,” as disclosed at Page 3, lines 42-55, and Figure 1), specifically at preheater 12 which is included in the heat exchanger, as disclosed in Aqua-Chem Figure 1 and at Page 2, lines 122-129, and at Page 3, lines 78-80.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aqua-Chem, in view of Mitchell et al., as applied to Claim 1 above, in further view of Ito et al. (JP-2002159962-A, Jun. 4, .
The claim is directed to a method.  Ito et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claim 7 – The Combination discloses a method of distilling a liquid according to Claim 1, but does not teach wherein the pre-treating further comprises measuring a physical property of the intake liquid.  However, the Combination discloses:
pre-treating the intake liquid with an additive to form a pre-treated liquid (see Rejection for Claim 1), the additive in the form of “a solid which forms a scale removing or treating material, such as an acid, when placed in contact with water” and “dissolving the de-scaling material in some of the feed liquid (i.e. the disclosed intake liquid), and allowing the concentrated solution to diffuse into the feed stream” (see Aqua-Chem Page 2, lines 66-68, and lines 34-38)   

One of ordinary skill in the art at the time the invention was made, would have been motivated to measure the electrical conductivity and flow rate of the Combination’s intake liquid, as taught by Ito et al., i.e.
measuring (via electrical conductivity meter 1 and flow meter 2) a physical property (electrical conductivity and flow rate) of the intake liquid (water in makeup water line 12) (see Ito et al. Figure 1 and [0019]),
as taught by Ito et al. since:
1).	Like the Combination, Ito et al. discloses treating a liquid with an additive (“water treatment chemicals such as scale inhibitors”) in order to prevent scaling (see Ito et al. [0001]) (see Aqua-Chem Page 1, lines 11-21, for “maintaining heat exchangers free from heavy scale” in a “vapour compression apparatus . . . used to remove impurities from water by a distillation process”; and Page 2, lines 34-38, for flowing intake liquid past solid scale inhibitors, i.e. “dissolving the de-scaling material in some of the feed liquid and allowing the concentrated solution to diffuse into the feed stream”); and
2).	Ito et al. states that by measuring electrical conductivity and flow rate of the intake liquid, it is known how much additive, i.e. scale inhibitor or “water treatment chemical”, to add (see Ito et al. Figure 1 and [0019]), which “enables the concentration of . . . scale inhibitors added to the circulating water system to be maintained within the control range .

Claims 9, 18, and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aqua-Chem, in view of Mitchell et al., as applied to Claim 1 above, in further view of Hooghiemstra et al. (NL-1019661-C2, Jul. 1, 2003 – Espacenet Bibliographic Data, Patent Publication, Google Machine Translation, 18 pages).  Aqua-Chem, in view of Mitchell et al., are hereinafter known as the Combination.  Aqua-Chem, in view of Mitchell et al., in view of Hooghiemstra et al., are hereinafter known as Combination II.
The claims are directed to a method.  Hooghiemstra et al.’s Google Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claims 9, 18, and 22-25 – The Combination discloses a method of distilling a liquid according to Claim 1, but does not teach the method further comprising post-treating the distilled liquid product using at least one post-treatment method.  However, the Combination discloses that the “feed . . . is water with impurities, for example . . . city water which it is desired to distill to a high degree of purity” (see Aqua-Chem Page 1, lines 46-56).
Like the Combination (see Aqua-Chem Page 1, lines 46-56), Hooghiemstra et al. discloses purifying “tap water” – and further discloses post-treatment of the tap water, i.e. “treating tap water in order to give it a flavor associated with a salt and/or mineral content,” via “a filtration process,” and post-treating the tap water with UV to provide disinfection. Specifically, the post-treatment comprises “dividing an optionally pretreated supply of water into two flows, the first flow being treated in a filtration process, 
In the Figure, Hooghiemstra et al. discloses the tap water supply stream 1 pre-treated in units 2-3 (analogous to the disclosed distillation of water), the pre-treated water supply stream 1 split, using control valve 7, into an untreated stream and a treated stream, where the treated stream is treated to “give it a flavor associated with a salt and/or mineral content” via a “filtration process” in units 4-6, the untreated and treated (i.e., additive stream) streams are rejoined, and sent to either a storage vessel of produced water 10 or through the UV disinfection installation 11 and out to 12 “ready for consumption.” (See Hooghiemstra et al. Title; Abstract; Figure; and Page 6, Claims 1 and 6-8)
One of ordinary skill in the art at the time the invention was made, would have been motivated in the Combination’s method to include the step of:
post-treating the distilled liquid product using at least one post-treatment method,
as taught by Hooghiemstra et al., since:
1).	Like the Combination (see Aqua-Chem Page 1, lines 46-56), Hooghiemstra et al. discloses purifying “tap water” (see Hooghiemstra et al. Title; and Abstract);
2)	Wherein the post-treatment method of Hooghiemstra et al. (see above two paragraphs) includes the step of “dividing an optionally pretreated supply of water into two flows, the first flow being treated in a filtration process, following which it is combined with the untreated second flow, forming a product suitable for use as drinking water,” because post-treating the tap water with the additive of a further treated tap water stream gives the drinking water product “a flavor associated with a salt and/or mineral content” (see Hooghiemstra et al. Abstract, and Page 6, Claim 1); and
3).	Wherein the post-treatment method of Hooghiemstra et al. includes the step carried out in a UV disinfection installation, i.e. using “UV disinfection equipment . . . whereby the micro-organisms that are harmful to health are killed or inactivated” (see Hooghiemstra et al. Page 1, fourth paragraph, lines 7-9);

Additional Disclosures Include:
Claim 18 – Combination II discloses a method of distilling a liquid according to Claim 9, wherein post-treating the distilled liquid product (see Rejection for Claim 9) further comprises adding a second additive (post-treating the tap water with the second additive of a further treated tap water stream gives the drinking water product “a flavor associated with a salt and/or mineral content,” as taught by Hooghiemstra et al. in the Abstract and Claim 1) into the distilled liquid product (“distillate which is the ultimate product,” as disclosed at Aqua-Chem Page 3, lines 42-55, and Figure 1, analogous to the pretreated liquid product taught by Hooghiemstra et al. as tap water supply stream 1 pre-treated in units 2-3, shown in Figure 1), since the post-treatment method step, as taught by Hooghiemstra et al. (see above four paragraphs) includes the step of “dividing an optionally pretreated supply of water into two flows, the first flow being treated in a filtration process, following which it is combined with the untreated second flow, forming a product suitable for use as drinking water,” because post-treating the tap water with the additive of a further treated tap water stream gives the drinking water product “a flavor associated with a salt and/or mineral content” (see Hooghiemstra et al. Abstract, Claim 1) (see Rejection for Claim 9 for motivation to combine).
Claim 22 – Combination II discloses a method of distilling a liquid according to Claim 18, wherein the second additive (post-treating the tap water with the second additive of a further treated tap water stream gives the drinking water product “a flavor associated with a salt and/or mineral content,” as taught by Hooghiemstra et al. in the Abstract and Claim 1) is at least one selected from the group consisting of a sugar-based additive, an acid, and a mineral, since the “flavor” is “associated with a . . . mineral content” (see Hooghiemstra et al. Abstract, Claim 1) (see Rejection for Claim 9 for motivation to combine).
Claim 23 – Combination II discloses a method of distilling a liquid according to Claim 18, wherein the second additive (post-treating the tap water with the second additive of a further treated tap is at least one selected from the group consisting of a nutrient, a vitamin, a stabilized protein, and a fat, since the second additive of the further treated tap water gives the drinking water product “a flavor associated with a salt and/or mineral content” (see Hooghiemstra et al. Abstract, Claim 1) and both the second additive’s water and mineral content are nutrients (see Rejection for Claim 9 for motivation to combine).
Claim 24 – Combination II discloses a method of distilling a liquid according to Claim 18, wherein the second additive (post-treating the tap water with the second additive of a further treated tap water stream gives the drinking water product “a flavor associated with a salt and/or mineral content,” as taught by Hooghiemstra et al. in the Abstract and Claim 1) is a taste additive, i.e. a “flavor,” since the second additive of the further treated tap water gives the drinking water product “a flavor associated with a salt and/or mineral content” (see Hooghiemstra et al. Abstract, Claim 1) (see Rejection for Claim 9 for motivation to combine).
Claim 25 – Combination II discloses a method of distilling a liquid according to Claim 9, wherein post-treating comprises exposing the distilled liquid product to UV light.  (See Rejection for Claim 9)

Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aqua-Chem, in view of Mitchell et al., in view of Hooghiemstra et al., as applied to Claim 18 above, in further view of Ito et al.  Aqua-Chem, in view of Mitchell et al., in view of Hooghiemstra et al., are hereinafter known as Combination II.
The claims are directed to a method.  Hooghiemstra et al.’s Google Machine Translation is referenced below.  Ito et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claims 26 and 27 – Combination II discloses a method of distilling a liquid according to Claim 18, wherein the post-treating comprises measuring a physical property (“salt . . . content,” as taught by Hooghiemstra et al. in the Abstract, measured via an electrical conductivity meter) of the distilled liquid product (“distillate which is the ultimate product,” see Aqua-Chem Page 3, lines and triggering a signal mechanism (signal mechanism to the “control valve 7” to either open or close, to either increase or decrease the amount of second additive of treated tap water being added to the untreated tap water, as taught by Hooghiemstra et al. in Figure 1 and at Paragraph spanning Pages 3-4) for the second additive (post-treating the tap water with the second additive of a further treated tap water stream, which gives the drinking water product “a flavor associated with a salt and/or mineral content,” as taught by Hooghiemstra et al. in the Abstract and Claim 1) based on the physical measurement of “salt . . . content,” at taught by Hooghiemstra et al. in the Abstract, the salt content measured via an electrical conductivity meter.
Combination II discloses the claimed method step except for explicitly teaching that Combination II’s “salt . . . content” (as taught by Hooghiemstra et al. in the Abstract) is measured by an electrical conductivity meter.
It would have been obvious to one of ordinary skill in the art at the time the invention was made, in Combination II’s method, to include the step of measuring Combination II’s distilled liquid product’s salt content with the electrical conductivity meter taught by Ito et al., such that Combination II, in view of Ito et al., disclose:
wherein the post-treating comprises measuring a physical property (i.e. salt content) of Combination II’s distilled liquid product with an electrical conductivity meter as taught by Ito et al.,

since Ito et al. states that it is known in the art to use “an electrical conductivity meter . . . for measuring ion concentration (the disclosed salt content)” as a “water quality measuring device,” since such a “water quality measuring means” does the measurement “automatically” (see Ito et al. [0012]) – and Combination II is interested in measuring water quality, i.e. “salt . . . content” (see Hooghiemstra et al. Abstract), automatically in order to signal the “control valve 7” to either open or close (i.e., to either increase or decrease the amount of second additive of treated tap water being added to the untreated tap water, see Hooghiemstra et al. Figure 1 and Paragraph spanning Pages 3-4), and to “adjust the taste of the water to the wishes of the customers” (see Hooghiemstra et al. Page 4, first full paragraph).
Additional Disclosures Include:
Claim 27 – Combination III, in view of Ito et al., disclose a method of distilling a liquid according to Claim 26, wherein measuring a physical property of the distilled liquid product is selected from the group consisting of measuring pH, measuring conductivity, measuring hardness, and measuring a concentration of a component in the liquid, see Rejection for Claim 26, where the physical property of the distilled liquid product being measured is Combination II’s concentration of salt in the distilled liquid product, using an electrical conductivity meter, as taught by Ito et al.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aqua-Chem, as applied to Claim 16 above, in further view of Ito et al.
The claim is directed to a method.  Ito et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claim 29 – Aqua-Chem discloses a method of distilling a liquid according to Claim 16, further comprising: directing the second portion of the preheated pre-treated liquid (the second portion, i.e. the “entrained droplets” portion in conduit 38, as disclosed at Aqua-Chem Page 3, lines 31-36, as the liquid second portion increases, relative to the vapor first portion decreasing, as the fluid flows through vapour compressor 40, vapour compressor discharge line 42, steam chest 30, line 46, and the heat exchanger including vent condenser 16 and preheater 12, as disclosed in Aqua-Chem Figure 1 and at Page 3, lines 31-82) from the head chamber (steam chamber 26, see Aqua-Chem Figure 1) past a sensor (electrical conductivity meter, as taught by Ito et al. at [0012]) measuring total dissolved solids (“dissolved salts,” as taught by Ito et al. at [0014]); and when the total dissolved solids of the second portion, i.e. the distilled liquid product, is above a prescribed level, adjusting a feed rate of the intake liquid (intake liquid is “feed stream of sea water,” see Aqua-Chem Page 2, lines 109-125), among other “operating conditions,” to adjust the total dissolved solids down to the prescribed level because, “when the solid content such as salts dissolved in water due to concentration exceeds the solubility, it precipitates and becomes scale, which causes heat transfer failure of the heat exchanger and clogging of heat transfer tubes and pipes” (see Ito et al. [0002]) – and Aqua-Chem is “maintaining heat exchangers free from heavy scale” (see Aqua-Chem Page 1, lines 11-21).
One of ordinary skill in the art at the time the invention was made, would have been motivated in the Aqua-Chem method to include the steps of:  
directing the second portion of the preheated pre-treated liquid from the head chamber (i.e. Aqua-Chem’s distilled liquid product) past a sensor (electrical conductivity meter, as taught by Ito et al. at [0012]) measuring total dissolved solids (“dissolved salts,” as taught by Ito et al. at [0014]); and when the total dissolved solids is above a prescribed level, adjusting a feed rate of the intake liquid (i.e. Aqua-Chem’s intake liquid),

since the feed rate of intake liquid, among other “operating conditions,” is used to adjust the total dissolved solids down to the prescribed level because, “when the solid content such as salts dissolved in water due to concentration exceeds the solubility, it precipitates and becomes scale, which causes heat transfer failure of the heat exchanger and clogging of heat transfer tubes and pipes” (see Ito et al. [0002]) – and Aqua-Chem is “maintaining heat exchangers free from heavy scale” (see Aqua-Chem Page 1, lines 11-21), the heat exchangers being used in a method where the intake liquid is seawater with dissolved solids capable of forming scale (see Aqua-Chem Page 1, lines 11-21 and 46-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A related application follows:
A).	Kamen et al. (US-7340879-B2, Mar. 11, 2008) – Kamen et al. claims priority to the same priority documents as the instant application but does not appear in the instant application’s continuity chain.  Kamen et al. claims priority to U.S. Provisional Applications Serial Nos. 60/425,820 (filed 11/13/2002), 60/490,615 (filed 07/28/2003), and 60/518,782 (filed 11/10/2003).
The prior art applied to claims by the previous Examiner follows.
B).	Aqua-Chem (GB-935178-A, Aug. 28, 1963, 9 pages) – Aqua-Chem was the primary reference. (See Aqua-Chem Figure 1; Page 1, lines 11-62; Page 3, lines 17-41 and 125-128; Page 4, lines 55-67 and 110-122; Page 5, lines 83-106; and Page 6, lines 6-23 and 49-58)
C).	Goeldner (US-3000795-A, Sep. 19, 1961) – Goeldner was a secondary reference. (See Goeldner Figure 1; and 4:10-60 and 4:60-65)

E).	OSHB (Occupational Safety and Health Branch, Labour Department, “Hazards During Chemicals in Use and Safety Guidelines,” Dec. 2002, on the Internet at http://www.labour.gov.hk/eng/public/os/D/Chemicals.pdf, 2002) – OSHB was a secondary reference. (See OSHB Pages 4-5 and 14)
F).	NDWC (“Ultraviolet Disinfection,” Tech Brief, A National Drinking Water Clearinghouse Fact Sheet, 2000, accessed on the Internet at www.nesc.wvu.edu/pdf/dw/publications/ontap/2009_tb/ultraviolet_DWFSOM53.pdf, 2000) – NDWC was a secondary reference. (See NDWC Page 1, Paragraph 1; Page 2, “Process Description” and “Advantages”; and Page 3, Paragraph 4)
G).	Haase (US-20020017494-A1, Feb. 14, 2002) – Haase was a secondary reference. (See Haase Abstract; Figure; [0032]; and [0036])
H).	Farnsworth (US-2863501-A, Dec. 9, 1958) – Farnsworth was a secondary reference. (See Farnsworth Figure 1; 1:30-52; 2:37-42; 3:11-26; and 4:43-55)
I).	Integrated Publishing (“Brine Density of Submerged Tube Distilling Units," Integrated Publishing, Inc., 2 July 2001, www.tpub.com/engine3/en33-92.htm, 2001) – Integrated Publishing was a secondary reference. (See Integrated Publishing Title; and Paragraphs 1-4)
J).	Price (US-1595244-A, Aug. 10, 1926) – Price was a secondary reference. (See Price Page 1, lines 1-6 and 22-51; Figures; and Page 2, lines 87-105)
K).	Martin (US-3480513-A, Nov. 25, 1969) – Martin was a secondary reference. (See Martin Title; and 2:43-53)
L).	Mansur (US-20040003990-A 1, Jan. 8, 2004) – Mansur was a secondary reference. (See Mansur [0011])
M).	Ban (US-5468350-A, Nov. 21, 1995) – Ban was a secondary reference. (See Ban 2:20-25)

O).	Snyder (US-3461041-A, Aug. 12, 1969) – Snyder was pertinent but not relied on. (See Snyder 5:69-6:10; and Figure 4)

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        8/10/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779